Proceeding dismissed on the merits and respondents’ determination dated October 22, 1969, which revoked petitioner’s tavern liquor license, confirmed, with costs. In our opinion, the determination under review was supported by substantial evidence. Furthermore, petitioner’s default in appearance was deliberate and he has failed to show a meritorious defense to the charges against him. Finally, petitioner has failed to establish that an application to respondents for a new hearing at which he would appear would have been futile. Hopkins, Acting P. J., Munder, Martuscello, Brennan and Benjamin, JJ., concur.